     Case 1:20-cv-01036-STA Document 8 Filed 08/28/20 Page 1 of 7                    PageID 42



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION



BOBBY McELRATH,                                    )
                                                   )
        Petitioner,                                )
                                                   )
v.                                                 )                        No. 1:20-cv-01036-STA
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
        Respondent.                                )



                 ORDER DENYING MOTION FOR COUNSEL,
            DENYING MOTION TO PROCEED IN FORMA PAUPERIS,
                      DENYING MOTION FOR STAY,
        DENYING IN PART AND TAKING UNDER ADVISEMENT IN PART
                       MOTION FOR DOCUMENTS,
                                 AND
 DIRECTING RESPONDENT TO RESPOND, IN PART, TO MOTION FOR DOCUMENTS
             AND TO FILE A RESPONSE TO THE § 2255 PETITION


        Petitioner Bobby McElrath has filed a pro se motion to vacate, set aside, or correct his

sentence (the “Petition”), pursuant to 28 U.S.C. § 2255. (ECF No. 1.)1 The Petition is before the

Court for preliminary review. See Rules Governing Section 2255 Proceedings for the United

States District Courts (“Habeas Rules”), Rule 4(b). Also before the Court are Petitioner’s

motion for counsel (ECF No. 4), motion for leave to proceed in forma pauperis (ECF No. 2),

motion for stay (ECF No. 5), and motion for documents (ECF No. 7). For the following reasons,

the motion for counsel, motion for stay, and motion to proceed in forma pauperis are DENIED,

the motion for documents is DENIED IN PART and TAKEN UNDER ADVISEMENT IN




        1
            Record citations are to documents filed in the present case, unless otherwise noted.
   Case 1:20-cv-01036-STA Document 8 Filed 08/28/20 Page 2 of 7                    PageID 43




PART, and Respondent United States of America is ORDERED to respond to the motion for

documents, in part, and to file a response to the Petition.


                                         BACKGROUND

         In February 2006, a federal grand jury for the Western District of Tennessee charged

McElrath2 with two counts of bank robbery, in violation of 18 U.S.C. § 2113(a), and one count

of using and carrying a firearm during and in relation to a crime of violence, in violation of 18

U.S.C. § 924(c). (United States v. McElrath, No. 2:06-cr-20079-SHM-1, ECF No. 2 (W.D.

Tenn.).)

         On August 22, 2007, District Judge Samuel H. Mays, Jr., conducted a competency

hearing and ruled that the Defendant was not competent at that time “to understand the nature &

consequences [of the proceedings against him] & to assist counsel in his defense[.]” (Id., ECF

No. 43.)       McElrath “was committed to the custody of the U. S. Attorney General for

treatment[.]” (Id., ECF No. 44.)          On September 18, 2012, Judge Mays granted the

Government’s unopposed motion to dismiss the indictment. (Id., ECF No. 57.)

         In January 2017, a federal grand jury for the Western District of Tennessee returned an

eight-count indictment against McElrath and numerous other individuals. (United States v.

McElrath, No. 1:17-cr-10004-STA-14 (W.D. Tenn.), ECF No. 2.) McElrath was charged in

Count 1 with conspiracy to distribute and possess with intent to distribute cocaine, cocaine base,

and marijuana, in violation of 18 U.S.C. §§ 841(a)(1) and 846, and in Count 2 with aiding and

abetting distribution, attempt to distribute, possession with intent to distribute, and attempt to

possess with intent to distribute cocaine, cocaine base, and marijuana, also in violation of §§

841(a)(1) and 846. (Id., ECF No. 2 at 1-3.) Represented by counsel, the Defendant appeared

         2
             The Court will refer to McElrath as “the Defendant” in its discussion of his criminal
cases.
                                                  2
   Case 1:20-cv-01036-STA Document 8 Filed 08/28/20 Page 3 of 7                     PageID 44




before the undersigned for a hearing on September 1, 2017, where he was found competent to

stand trial. (Id., Sept. 1, 2017, “Court only” notation).)

       The Defendant subsequently pleaded guilty to Count 2 of the indictment. (Id., ECF No.

530.) He was sentenced to 110 months’ incarceration and three years of supervised release. (Id.,

ECF No. 586.) An unsuccessful direct appeal was taken. (Id., ECF No. 601.)

                                           DISCUSSION

       On February 10, 2020, McElrath filed his Petition, challenging the conviction and

sentence in his 2017 case. The Petition presents four grounds for relief, including that counsel

was ineffective in failing to adequately support the allegation of incompetency. As noted above,

he also filed a motion for appointment of counsel, motion for leave to proceed in forma pauperis,

motion for stay, and motion for documents. Respondent United States of America has not

responded to the motions and has not yet been ordered to respond to the Petition.

       In his motion for appointment of counsel, McElrath asserts that he is indigent and needs

an attorney to assist him in this case because he “has no legal training” and has therefore had to

“rel[y] on other inmates to help him formulate a Motion for Writ as well as this Motion.” (ECF

No. 4 at 1.) He also maintains that he “is [constitutionally] entitled to representation” in this

case. (Id. at 2.) The Court assumes that he has submitted his motion for leave to proceed in

forma pauperis in order to support the allegation in his motion for counsel that he is indigent.3

       A petitioner in a § 2255 proceeding has no Sixth Amendment right to counsel. Zack v.

United States, 9 F. App'x 394, 400 (6th Cir. 2001) (citing Pennsylvania v. Finley, 481 U.S. 551,

555 (1987)). Nevertheless, appointment of counsel for an indigent petitioner is mandatory “[i]f

an evidentiary hearing is warranted[.]” Habeas Rule 8(c). Counsel must also be appointed


       3
          The Court construes the motion for leave to proceed in forma pauperis as also
supporting the motion for documents, which alleges that Petitioner is indigent.
                                                  3
   Case 1:20-cv-01036-STA Document 8 Filed 08/28/20 Page 4 of 7                   PageID 45




“where the interests of justice or due process so require,” but the decision is left to the sound

discretion of the court.   Mira v. Marshall, 806 F.2d 636, 638 (6th Cir. 1986). Factors to be

considered by the court in determining whether appointment is in the interests of justice or due

process include the legal and factual complexity of the case and the petitioner’s “ability to

investigate and present his claims.” Thomas v. Morgan, No. 2:04-cv- 02231-JDB-dbv, 2016 WL

1030153, at *6 (W.D. Tenn. Mar. 10, 2016) (quoting Hoggard v. Purkett, 29 F.3d 469, 471 (8th

Cir. 1994)).

       Assuming that Petitioner is unable to afford an attorney, appointment of counsel is not

warranted, at least at this early stage of the case. The inmate’s lack of legal training is common

to most prisoners and was overcome with the assistance of a prison legal aide, who helped him

prepare cogent grounds for relief. In addition, Respondent has not yet filed its response to the

Petition and nothing on the face of the Petition suggests that an evidentiary hearing will be

needed. Accordingly, the motion for appointment of counsel is DENIED.

       In his motion for documents, Petitioner requests “[t]hat copies of the psychological

evaluation[] and transcripts of the Competency Hearing” in his 2006 case be provided to him “at

public expense.” 4 (ECF No. 7 at 1.) In his motion for stay, he asks that proceedings in this case

be held in abeyance until he has obtained those documents. (ECF No. 5 at 2.) He asserts that he

needs the evaluation and transcript to prove that counsel in his 2017 criminal case was

ineffective in failing to garner evidence of his alleged incompetence. 5



       4
          Petitioner originally filed the motion for documents in his 2006 criminal case. (See No.
2:06-cr-20079-SHM-1, ECF No. 65.) On August 24, 2020, District Judge Samuel H. Mays, Jr.,
denied the motion without prejudice and ordered the Clerk of Court to refile the motion in the
present case. (Id., ECF No. 66.)
       5
          A review of the docket in Petitioner’s 2006 case shows that the competency hearing
was not transcribed and that there was only one competency report, which was produced by the
                                                 4
   Case 1:20-cv-01036-STA Document 8 Filed 08/28/20 Page 5 of 7                   PageID 46




       Section 2255 “petitioners do not have an automatic right to discovery.” Collazo v. United

States, No. 3:17-CV-01016, 2020 WL 3447774, at *2 (M.D. Tenn. June 24, 2020) (citing

Johnson v. Mitchell, 585 F.3d 923, 924 (6th Cir. 2009)). Discovery in § 2255 cases is controlled

by Habeas Rule 6(a), which states that “[a] judge may, for good cause, authorize a party to

conduct discovery under the Federal Rules of Criminal Procedure or Civil Procedure, or in

accordance with the practices and principles of law.” Habeas Rule 6(b) provides, in part, that

“[a] party requesting discovery must provide reasons for the request.”

       There is also no absolute right in a § 2255 case to have transcripts prepared free of

charge. United States v. MacCollum, 426 U.S. 317, 323-25 (1976) (applying 28 U.S.C. § 753(f)

in § 2255 proceeding). For a petitioner to secure a copy of a transcript at the Government’s

expense, he must demonstrate that he is entitled to proceed in forma pauperis, and the court must

determine that the § 2255 petition is “not frivolous” and “the transcript is needed to decide the

issue presented by the suit[.]” 28 U.S.C. § 753(f).

       Even if a petitioner has shown good cause for discovery or has met the requirements for

preparation of transcripts at the Government’s expense, the court may place restrictions on his

possession of sealed documents. See e.g., United States v. Herman, No. CR 5:15-65-KKC, 2020

WL 114194, at *3 (E.D. Ky. Jan. 8, 2020), appeal dismissed, No. 20-5138, 2020 WL 2188879

(6th Cir. Mar. 2, 2020) (“The Defendant may review the sealed documents with his case

manager, but he is not permitted to keep the documents or otherwise make copies.”). For

example, the court may allow the prisoner to view the records at his place of incarceration, with

the directive that the documents are to “be maintained by and used under the supervision of



Government’s expert but not filed under a separate docket entry. (See No. 06-cr-20079-SHM-1,
ECF No. 43.)


                                                5
   Case 1:20-cv-01036-STA Document 8 Filed 08/28/20 Page 6 of 7                      PageID 47




[Federal] Bureau of Prisons personnel.” Williams v. United States, No. 4:12-CR-00969-RBH-1,

2016 WL 3688783, at *3 (D.S.C. July 12, 2016).

          The Court finds that McElrath’s claim that his attorney in his 2017 case was ineffective at

the competency hearing is not frivolous. Whether the 2007 transcript is “needed to decide” the

non-frivolous claim is a moot question because the tape from which the transcription would be

prepared is no longer available. Therefore, Petitioner’s request for the transcript is necessarily

denied.

          To the extent Petitioner seeks copies of the 2007 report, he is asking the Court to

authorize discovery. The minute entry for the 2007 competency hearing shows that the report

was prepared by the Government’s expert and used at the 2007 competency hearing, but it was

not filed and presumably is still retained in the Government’s files. (See No. 2:06-cr-20079-

SHM-1, ECF No. 43.) Respondent, however, has not indicated whether it opposes Petitioner’s

request for production of that document. The Court will require it to do so.

          Accordingly, the motion for documents is DENIED in part and TAKEN UNDER

ADVISEMENT IN PART, and the motion for leave to proceed in forma pauperis is DENIED

as moot. The motion for stay is DENIED as unnecessary in light of the directives contained in

this order.

          Respondent is DIRECTED to file, within twenty-eight days of entry of this order, a

response to the motion for documents to the extent the motion requests a copy of the 2007

competency report. The Government is FURTHER ORDERED to file a response to the

Petition, also within twenty-eight days of entry of this order. See Habeas Rule 5(a).




                                                   6
   Case 1:20-cv-01036-STA Document 8 Filed 08/28/20 Page 7 of 7                   PageID 48




       The Court will set a time for Petitioner’s submission of a reply in support of the Petition

at the time it rules on his request for a copy of the 2007 competency report.

       IT IS SO ORDERED.

                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: August 28, 2020




                                                 7
